763 N.W.2d 303 (2009)
Brian T. CARLSON, et al., Appellants,
v.
BLOOMINGTON HOUSING PARTNERS II, Respondent.
No. A07-1105.
Supreme Court of Minnesota.
March 26, 2009.

ORDER
It now appearing that the petition for further review of the decision of the Court of Appeals in this matter was improvidently granted by this court,
IT IS HEREBY ORDERED that the October 29, 2008, order of this court granting review of the August 19, 2008, decision of the Court of Appeals be, and the same is, vacated and the appeal is dismissed.
BY THE COURT:
/s/Alan C. Page
Associate Justice
MAGNUSON, C.J., took no part in the consideration or decision of this case.